Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claim 1 is allowed.
Claims 2  -17 & 19 – 20 are allowed by virtue of dependency on claim 1.
The following is an examiner’s statement of reasons for allowance:  Claim 1 as amended, prior art of record does not disclose or render obvious the claims limitations “…..providing a second mother substrate disposed opposite to the first mother substrate, wherein the second mother substrate comprises a plurality of second substrate areas; performing a first half-cutting step on the first mother substrate to produce a first crack to define the plurality of first substrate areas; performing a second half-cutting step on the second mother substrate to produce a second crack to define the plurality of second substrate areas: disposing a first optical film on the first mother substrate having the first crack, wherein the first optical film has a first cutting region corresponding to the first crack; disposing a second optical film on the second mother substrate having the second crack, wherein the second optical film has a second cutting region corresponding to the second crack: performing a first cutting step in the first cutting region of the first optical film; and separating the plurality of first substrate areas to form a plurality of first substrates; and separating the plurality of second substrate areas to form a plurality of second substrates, when combined with all other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816